

116 S3080 IS: Strategic Arctic Naval Focus Act of 2019
U.S. Senate
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3080IN THE SENATE OF THE UNITED STATESDecember 18, 2019Mr. Sullivan (for himself, Mr. King, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo state the policy of the United States regarding the need for strategic placement of military
			 assets in the Arctic, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Strategic Arctic Naval Focus Act of 2019.
 2.FindingsCongress makes the following findings: (1)The strategic importance of the Arctic continues to increase as the United States and other countries recognize the military significance of the sea lanes and choke points within the region and understand the potential for power projection from the Arctic into multiple regions.
 (2)On January 19, 2018, Secretary of Defense James Mattis released the 2018 National Defense Strategy of the United States of America in which the Secretary outlined the reemergence of long-term, strategic competition by countries classified by the National Security Strategy as revisionist powers such as China and Russia.
 (3)Russia and China have conducted military exercises together in the Arctic, have agreed to connect the Northern Sea Route, claimed by Russia, with China's Maritime Silk Road, and are working together in developing natural gas resources in the Arctic.
 (4)The Government of the Russian Federation— (A)has prioritized the development of Arctic capabilities and has made significant investments in military infrastructure in the Arctic, including the creation of a new Arctic Command and the construction or refurbishment of 16 deepwater ports and 14 airfields in the region;
 (B)has approximately 40 icebreakers as of May 2019, including several nuclear-powered icebreakers, is currently constructing four icebreakers, and is planning to build an additional eight icebreakers; and
 (C)conducted the largest military exercise since the 1980s, Vostok 2018, which included— (i)300,000 troops;
 (ii)1,000 aircraft; (iii)80 ships;
 (iv)36,000 vehicles; and (v)notably, 3,200 Chinese troops, 30 Chinese rotary and fixed-wing aircraft, and 900 Chinese tanks.
 (5)The Government of the People's Republic of China— (A)released, in January 2018, its new Arctic Strategy, the Polar Silk Road, in which it declares itself as a near-Arctic state, even though its nearest territory to the Arctic is 900 miles away;
 (B)has publicly stated that it seeks to expand its Belt and Road Initiative to the Arctic region, including current investment in the natural gas fields in the Yamal Peninsula in Russia, rare-earth element mines in Greenland, and the real estate, alternative energy, and fisheries in Iceland; and
 (C)has shown great interest in expanding its Arctic presence, including through— (i)the operation of research vessels in the region;
 (ii)the recent construction of the Xuelong 2, or Snow Dragon II, the only polar research boat vessel in the world that can break ice while going forward or backward;
 (iii)a freedom of navigation operation in the Aleutian Islands in 2015; and (iv)its recent plans to develop a 33,000 ton nuclear-powered icebreaker.
 (6)The economic significance of the Arctic continues to grow as countries around the globe begin to understand the magnitude of the natural resources in the Arctic, the potential for maritime transportation through, and economic and trade development in, the region.
 (7)The Arctic is home to 13 percent of the world's undiscovered oil, 30 percent of its undiscovered gas, an abundance of uranium, rare earth minerals, gold, diamonds, and millions of square miles of untapped resources, including abundant fisheries.
 (8)The Bering Strait is experiencing significant increases in international traffic from vessels transiting the Northern Sea Route, increases which are projected to continue if decreases in sea ice coverage continue.
 (9)Along a future ice-free Arctic shipping route, a ship sailing from South Korea to Germany would have an average travel time of just 23 days, compared to 34 days via the Suez Canal and 46 days via the Cape of Good Hope.
 (10)In a speech at the Arctic Forum in September 2011, Russian Federation President Vladimir Putin highlighted the Northern Sea Route as a potential alternative to the Suez Canal and has publicly stated plans to invest $11,400,000,000 along the Northern Sea Route by 2024.
 (11)Increases in human, maritime, and resource development activity in the Arctic region create additional mission requirements for the Department of Defense and the Department of Homeland Security, given—
 (A)the strategic focus of the Government of the Russian Federation and the Government of the People's Republic of China on the Arctic;
 (B)overlapping territorial claims; and (C)the potential for maritime accidents, oil spills, and illegal fishing near the exclusive economic zone of the United States.
 (12)The increasing role of the United States in the Arctic has been highlighted in each of the last four National Defense Authorization Acts.
 (13)Section 1068 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 992) required a new Department of Defense strategy to protect United States national security interests in the Arctic region.
 (14)Section 1095 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2438) required the Department of Defense to create criteria to designate a Department of Defense Strategic Arctic Port.
 (15)Section 122 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1310) authorized the procurement of one polar-class heavy icebreaker vessel.
 (16)Section 151 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1671) authorized the procurement of five additional polar-class icebreaker vessels and expressed that the Coast Guard should—
 (A)maintain an inventory of not fewer than six polar-class icebreaker vessels; (B)award a contract for the first new polar-class icebreaker not later than fiscal year 2019 and deliver the icebreaker not later than fiscal year 2023; and
 (C)deliver the second through sixth polar-class icebreakers at a rate of one vessel per year in fiscal years 2025 through 2029.
 (17)In January 2017, the Department of Defense released a report entitled Report to Congress on Strategy to Protect United States National Security Interests in the Arctic Region to update the ways and means the Department of Defense intends to use to achieve its objectives as it implements the 2013 National Strategy for the Arctic Region, including—
 (A)enhancing the capability of United States forces to defend the homeland and exercise sovereignty; (B)strengthening deterrence at home and abroad;
 (C)preserving freedom of the seas in the Arctic; and (D)evolving the infrastructure and capabilities of the Department in the Arctic consistent with changing conditions and needs.
 (18)The United States Coast Guard Arctic Strategic Outlook released in April 2019 states that [d]emonstrating commitment to operational presence, Canada, Denmark, and Norway have made strategic investments in ice-capable patrol ships charged with national or homeland security missions. [The United States] is the only Arctic State that has not made similar investments in ice-capable surface maritime security assets. This limits the ability of the Coast Guard, and the Nation, to credibly uphold sovereignty or respond to contingencies in the Arctic.
 (19)On July 16, 2019, Secretary of Defense Mark Esper stated that [t]he Arctic is strategic terrain for the United States. The region has significant economic opportunity, and must remain free and open. It is also growing more complicated as strategic competitors—Russia and, increasingly, China—seek to enhance their position in the region. It is critical that the Arctic remain a secure and stable region where U.S. national interests are safeguarded, the U.S. homeland is defended, and nations work together to address challenges.
 (20)On January 9, 2019, Secretary of the Air Force Heather Wilson and Chief of Staff of the Air Force General David Goldfein wrote that … the Arctic has become even more important to the nation. Both a northern approach to the United States, as well as a critical location for projecting American power, its geo-strategic significance is difficult to overstate.
 (21)On February 26, 2019, General John Hyten, Commander of the United States Strategic Command, stated that [i]n particular, the Arctic is an area that we really need to focus on and really look at investing. That is no longer a buffer zone. We need to be able to operate there. We need to be able to communicate there. We need to have a presence there that we have not invested in in the same way that our adversaries have. And they see that as a vulnerability from us, whereas it is becoming a strength for them and it is a weakness for us, we need to flip that equation.
 (22)On February 26, 2019, General Terrence O'Shaughnessy, Commander of the United States Northern Command stated that [i]t has become clear that defense of the homeland depends on our ability to detect and defeat threats operating both in the Arctic and passing through the Arctic. Russia's fielding of advanced, long-range cruise missiles capable of flying through the northern approaches and striking targets in the United States and Canada has emerged as the dominant military threat in the Arctic… . Meanwhile, China has declared that it is not content to remain a mere observer in the Arctic and has taken action to normalize its naval and commercial presence in the region in order to increase its access to lucrative resources and shipping routes. I view the Arctic as the front line in the defense of the United States and Canada ….
 (23)On May 6, 2019, Admiral Karl Schultz, Commandant of the Coast Guard stated that [w]e talk about the Arctic as a competitive space. We've seen China, we see Russia investing extensively. China built icebreakers in the time since we updated our strategy. China's been operating off the Alaskan Arctic for a good part of the last six years on an annual basis. [The Coast Guard is] championing increased capabilities in the Arctic … better communications, better domain awareness … I want to see the Arctic remain a peaceful domain. China's a self-declared Arctic state. They're not one of the eight Arctic nations, so for me, for the service, its presence equals influence.
 (24)On May 6, 2019, Secretary of State Mike Pompeo stated that— (A)the Arctic has become an arena for power and for competition, and the United States is entering a new age of strategic engagement in the Arctic, complete with new threats to the Arctic and its real estate, and to all of our interests in that region;
 (B)Arctic sea lanes could become the 21st century Suez and Panama Canals; (C)[w]e're concerned about Russia's claim over the international waters of the Northern Sea Route, including its newly announced plans to connect it with China's Maritime Silk Road;
 (D)[i]n the Northern Sea Route, Moscow already illegally demands other nations request permission to pass, requires Russian maritime pilots to be aboard foreign ships, and threatens to use military force to sink any that fail to comply with their demands;
 (E)there is a pattern of aggressive Russian behavior here in the Arctic and we know Russian territorial ambitions can turn violent; and (F)we do not want the Arctic Ocean to transform into a new South China Sea, fraught with militarization and competing territorial claims, nor do we want the fragile Arctic environment exposed to the same ecological devastation caused by China's fishing fleet in the seas off its coast, or unregulated industrial activity in its own country.
 (25)On December 6, 2018, Secretary of the Navy Richard Spencer stated that [w]e need to have a strategic Arctic port up in Alaska. We need to be doing FONOPs in the northwest—in the northern passage … peace through presence with a submarine is a little tough.
 (26)Meanwhile, the two closest strategic seaports, as designated by the Department of Defense, to the Arctic Circle are the Port of Anchorage and the Port of Tacoma, located approximately 1,500 nautical miles and 2,400 nautical miles away, respectively, and approximately 1,900 nautical miles and 2,800 nautical miles respectively from Barrow, Alaska.
 (27)The distance from Bangor, Maine, to Key West, Florida, is approximately 1,450 nautical miles. 3.Statement of policyIt is the policy of the United States—
 (1)to prioritize Navy and Coast Guard missions, infrastructure and capability development, training, and stationing of assets to meet the growing array of challenges in the Arctic due to the region’s strategic importance to the national security interests of the United States;
 (2)that the increasing freedom of navigation and expansion of activity in the Arctic must be met with increasing deployment of Navy and Coast Guard surface vessels capable of exerting influence through persistent presence in the Arctic;
 (3)that, while the recapitalization of the Coast Guard’s fleet of cutters and aircraft is needed and important, the Coast Guard must avoid overextending operational assets for remote international missions at the cost of dedicated focus on this domestic area of responsibility with significant international interest and activity; and
 (4)that, although some progress has been made to increase awareness of Arctic issues and to promote increased military presence in the region, additional measures shall be taken to protect vital economic, environmental, and national security interests of the United States, and to show the commitment of the United States to this emerging strategic choke point of increasing great power competition, including the formation of an Arctic Security Initiative with the funding and authority to drive—
 (A)the creation of a network of strategically advantageous ports in the Arctic; (B)the long-term homeporting of significant Coast Guard assets in the Arctic;
 (C)the development of Navy and Coast Guard ship maintenance and repair relationships with facilities located within Alaska in or near the Arctic;
 (D)increased military training for operating in the Arctic environment; and (E)the creation of a Department of Defense Center for Security Studies for the Arctic.
				4.Report on the strategic naval focus in the Arctic
 (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense in consultation with the Secretary of the department in which the Coast Guard is operating shall submit to the appropriate committees of Congress a report on the development and execution of a strategic plan that focuses on addressing the findings in section 2 and the policy stated in section 3.
 (b)ElementsThe report required by subsection (a) shall include a detailed plan to achieve the following: (1)The creation of a Department of Defense Strategic Arctic Port by 2035.
 (2)The establishment of the position of Deputy Assistant Secretary of Defense for the Arctic tasked with optimizing the Unified Command Plan for the Arctic and other overarching strategies for the Arctic region.
 (3)The procurement of not fewer than four ice-hardened Navy vessels by 2030. (4)Not fewer than one ice-hardened Navy vessel on patrol in the Arctic and able to maintain maritime domain awareness, conduct training exercises, and perform national defense operations not fewer than six months of every year.
 (5)Not fewer than one major Coast Guard cutter on patrol in the Arctic and able to execute search and rescue operations, fisheries enforcement, pollution response, and support for national defense operations at all times.
 (6)Not fewer than two icebreaking vessels permanently stationed within the Arctic by 2035. (7)Sufficient icebreaking activity to keep the Northwest Passage sea lanes open for commerce, national defense, rescue and recovery operations, and scientific exploration by 2030.
 (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Armed Services, the Committee on Transportation and Infrastructure, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
 5.Arctic definedIn this Act, the term Arctic has the meaning given that term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).